Citation Nr: 1109624	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar strain with degenerative disc disease (DDD) of the thoracolumbar spine, claimed as mid-to-upper back and lumbar condition.

2.  Entitlement to service connection for cervical spinal stenosis, claimed as neck pain with secondary conditions.

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to January 1978, and from January 1991 to July 1991.  The Veteran also had service with the U.S. Army Reserve in the National Guard both before and after his periods of active duty until his retirement from the Reserve in approximately 2002; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In February 2011, after certification of this appeal to the Board, the Veteran submitted additional evidence, including an Internet article on chondromalacia patella of the knees.  At the same time, his representative waived initial RO consideration of this additional evidence, which the Board accepts for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

The Board notes that in February 1978 the RO denied the Veteran's claim for service connection for joint pain of both knees, elbows and lower back and that the Veteran never perfected an appeal of this decision.  Therefore, the February 1978 rating decision usually would be considered a final decision.  See 38 U.S.C.A. § 7105(b) (2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Subsequent to the Veteran's claim in November 2004 for service connection for a bilateral knee disorder and for lumbar strain with degenerative disc disease (DDD), the RO reopened the knee claim under the provisions of 38 C.F.R. § 3.156, which governs the submission of new and material evidence with which to reopen a final decision.  However, this procedural device was not utilized with the Veteran's lumbar spine claim.  In view of the Veteran's different periods of active service both prior to and after the first rating decision, and in view of the new evidence submitted to VA for each claim, including new service treatment records, the Board will proceed to adjudicate all of the Veteran's claims as claims for direct service connection.  See 38 C.F.R. § 3.156 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required regarding the Veteran's claims now on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Concerning the Veteran's claim for service connection for lumbar strain with DDD of the thoracolumbar spine, he contends in his written submissions and hearing testimony that he first injured his back during his second period of active duty in 1991, that while in the Reserve he injured his middle and upper back during a November 1999 motor vehicle accident, and that he also injured his lower back later while in the Reserve when he attempted to lift and unload a toolbox onto a truck so that his unit could clear the training station.  

Service treatment records show that during his second period of active duty in March 1991 the Veteran complained of pain in his right upper lumbar and lower thoracic paraspinal region hours after picking up a patient.  Assessment was acute paraspinal strain.  A physical therapy consultation was recommended, but a May 1991 record indicated that the Veteran did not come in for his physical therapy appointment.  No discharge examination for release from active duty in July 1991 is found in the claims file.

March 1995 private medical records revealed that the Veteran received several lumbar epidural steroid injections for back pain that radiated to his left hip and leg.  

Before the Veteran's retirement from the National Guard, D.B.M., M.D., a private physician associated with Carraway Oxmoor Clinic in Birmingham, in correspondence dated in July 1995, stated that the Veteran should be restricted from situps, lifting more than 10 pounds, running, jumping, bending and stooping because he suffered from a disc bulge.  The Board notes that there is no indication in the record whether the Veteran was in ACDUTRA or INACDUTRA status when this disc bulge was noted in July 1995.

In November 1999, during a period of INACDUTRA, the Veteran was riding a military bus to a firing range at Camp Shelby with his unit to perform annual weapons qualification activities when the military bus backed into the grill of a humvee at approximately three to five miles per hour.  According to a line of duty investigation, the Veteran was thrown back then forward from his position on a bus seat.  It was noted that his bus seat did not have a safety belt and that the Veteran, who was part of the 5th Medical Group, assisted others after the accident.  Subsequently, the Veteran was seen at Forrest General Hospital for an X-ray, which was apparently normal.  The Veteran was prescribed medication, told to take off work the next day, and to return as needed.  

In July 2001, while in the line of duty for the National Guard, the Veteran was seen for left back strain and a pulled groin muscle as the result of an injury.  A medical record noted that the Veteran had been lifting a patient and suffered no direct trauma to the lower back.  He was prescribed medication and physical therapy and told not to do any heavy lifting over 25 pounds.  

In October 2001, during a period of INACDUTRA for the National Guard at Camp Shelby, the Veteran was seen for a lumbar strain or sprain at the American Family Care Medical Center after he felt a pull and experienced pain in his left lower back when he lifted a tool box to load on a truck.  Private medical records dated in October 2001 indicated that the Veteran's lumbar strain radiated to the lower left leg which experienced some numbness.  It also was noted that the Veteran told the examiner that he had had a biopsy nodule on his back a few years before that was benign.  The examining physician recommended alternate duty if possible.  

A December 2001 note from M.D.W., M.D., stated that the Veteran was diagnosed with a lumbar strain causing bilateral leg weakness, numbness and pain and that the Veteran should be given light duty for one month.  

December 2001 private MRI scans of both the thoracic and the lumber spine noted no significant abnormalities of either.

A March 2002 report by the Veteran's civilian employer at a VA Medical Center noted that because of an on-the-job injury resulting in lumbar strain which affected his ability to stand all day his VAMC employment was being switched from that of a nursing assistant to a sitting job as a medical support assistant.  

An April 2002 private medical record from the occupational unit of St. Vincent's Hospital noted that the Veteran had been treated at the private facility since March 2002 for lumbar strain, that he was unable to continue work that required constant standing, and that this work restriction was permanent.  

May and August 2002 private medical records from St. Vincent's Hospital showed that the Veteran received additional epidural steroid injections for his back pain.  

The Veteran underwent a VA examination in May 2005.  The Veteran complained that his lumbar and mid and upper back were injured as a result of a whiplash injury in 1999 when the military bus on which he was riding backed into a humvee.  On examination, there was no noted scoliosis, kyphoscoliosis or lordosis of the spine nor any spinal or paraspinal tenderness.  No muscle spasms were noted.  Lumbar flexion range of motion was normal.  Neurologic examination was normal except for decreased pinprick sensation perirectally.  X-ray studies of the lumbar spine were normal.  Diagnosis was mild to moderate degenerative joint disease of the mid upper back (thoracic) and moderate degenerative joint disease of the lumbar spine.  

May 2005 VA medical records revealed that the Veteran was seen for complaints of back pain and that tense muscles were noted in the lateral lumbar area.  

June 2005 VA medical records also showed that the Veteran was seen for complaints of back pain and spasms.  A June 2005 VA MRI scan of the lumbar spine showed mild disc bulges at L3-4, L4-5, and L5-S1 with no herniation or stenosis.

A July 2005 VA medical record indicated that the Veteran had been referred to physical therapy and that he claimed back and neck pain for almost one year.  

The Veteran underwent a VA examination in July 2005.  He told the examiner that he thought he injured his upper and lower back by lifting patients when he used to work as a surgical scrub technician in the National Guard.  He said that physical therapy helped his back pain which flared up daily.  It was noted that he used a back brace for support and did back exercises.  On examination, a very tense posture and tense muscles in the upper and lower back were noted.  A MRI scan of the lumbar spine showed mild disc disease at the L3-L4, L4-L5, and L5-S1 levels.  Diagnosis was mild lumbar strain and mild lumbar disc disease.  The VA examiner also opined that in her review of the claims file there was no documentation of any injury significant enough to have caused lumbar disc disease.  She said the mild lumbar disc disease was multilevel and was more likely than not a process of aging.  

A September 2005 report of the Department of Labor related to the Veteran's civilian claim for worker's compensation noted that the Veteran had degenerative joint disease of the spine (neck, thoracic and lumbar vertebrae) with chronic and often debilitating pain.  

In correspondence dated in May 2006, M.M., M.D., a VA staff physician at the VA Medical Center in Birmingham, stated that, among other conditions, he treated the Veteran for degenerative spine and disc disease of the thoracic and lumbar region and that he believed that the extent of the Veteran's disease was more advanced than in the typical patient of the Veteran's age and may have been exacerbated by his military training.  

The Board notes that the 2005 VA examinations do not address whether the Veteran's lumbar strain and disc disease were aggravated during any period of active service, ACDUTRA or INACDUTRA.  Further, the July 2005 VA examination and opinion that the Veteran's lumbar disc disease was more likely than not due to aging and not to military service is in conflict with the subsequent May 2006 letter opinion of Dr. M.M., the Veteran's VA doctor, who addressed the aging issue when he opined that the extent of the Veteran's disease was more advanced than in the typical patient of the Veteran's age.  

The Board notes a similar evidentiary conflict concerning the Veteran's claim for service connection for cervical spinal stenosis, originally claimed as neck pain with secondary conditions such as headaches and numbness in the arms.  He contends in his written submissions and oral testimony that his neck injury arose out of the same November 1999 bus accident discussed above when he was on National Guard training.  

Post-active service, a December 2001 private MRI scan of the cervical spine showed mild narrowing of the central canal at C3-4, C4-5, and C5-6 from extensive degenerative osteophytes and minimal bulges with no disc herniation seen.  A March 2005 private medical record noted that the Veteran was seen for degenerative disease of the cervical spine.  

The Veteran underwent a VA examination in May 2005.  He complained that his neck disorder originated with a 1999 military bus accident.  He was in the first seat of the bus and sustained a possible whiplash injury when the bus backed into a humvee.  The Veteran reported intermittent periods of physical therapy.  He complained of chronic pain and stiffness, numbness in his arms, and associated headaches.  On examination, the cranial nerves were grossly intact, but there was decreased pinprick sensation in the dermatomal regions of C4 and C5.  Otherwise his neurological examination was normal.  Diagnosis was moderate degenerative joint disease of the cervical spine with multilevel osteophytes with some noted radiculopathy of the cervical spine.  

According to June 2005 VA medical records, the Veteran was seen for complaints of neck and back pain.  A June 2005 VA MRI scan of the cervical spine showed moderate to severe central canal stenosis at multiple levels extending from C3-4 to C6-7.  A VA physician noted neuropathic symptoms and suggested that the Veteran might have fibromyalgia.  

July 2005 VA medical records noted that the Veteran was seen for complaints of neck and back pain that he had for almost one year and that he was referred to physical therapy.

The Veteran underwent a VA examination in July 2005.  The Veteran told the examiner that he thought his neck was injured in a whiplash accident while in service with the National Guard and that since that accident he had pain in his neck.  He complained that he could not sit or stand more than two hours without developing neck pain.  On examination, range of motion of the cervical spine were done very slowly with complaints of pain.  A MRI scan of the cervical spine showed moderate to severe multilevel stenosis.  Diagnosis was moderately severe cervical spine stenosis and chronic neck strain.  The VA examiner opined that it was not at least as likely as not that minor trauma from a motor vehicle accident caused his multilevel spinal stenosis.  She noted that trauma is usually localized and that the Veteran's spinal stenosis implied changes due to aging, which could not be localized.  

In a separate July 2005 VA neurological examinations, the VA examiner found that the pain distribution and numbness in the Veteran's arms did not follow any specific cervical spine distribution and that no muscle atrophy was seen in his arms while tension headaches could have been aggravated by the Veteran's cervical spinal stenosis and the muscle spasm in his neck.

In an August 2005 VA medical record, a VA neurosurgeon noted that the Veteran was undergoing physical therapy and that he needed conservative treatment rather than surgery for his cervical stenosis.  The Veteran also complained of headaches which started in the neck and radiated up his occiput and numbness in his fingertips.  

As noted above, a September 2005 report of the Department of Labor related to the Veteran's civilian claim for worker's compensation noted that the Veteran had degenerative joint disease of the spine (neck, thoracic and lumbar vertebrae) with chronic and often debilitating pain.  

Also as noted above, Dr. M.M., a VA staff physician at the VA Medical Center in Birmingham, in correspondence dated in May 2006, stated that he treated the Veteran for degenerative spine and disc disease of the cervical region and that he believed that the extent of the Veteran's disease was more advanced than in the typical patient of the Veteran's age and may have been exacerbated by his military training.  

A November 2007 private MRI scan of the cervical spine showed cervical spondylosis with multiple disc bulges and disc herniations.  There was evidence of spinal cord compression at the C5-C6 level and a possible small area of myelomalaeia was noted at the C3-C4 level.   

The Board notes that the 2005 VA examinations do not address whether the Veteran's cervical spine stenosis and chronic neck strain were aggravated during any period of active service, ACDUTRA or INACDUTRA.  Further, the July 2005 VA opinion that the Veteran's spinal stenosis implied changes due to aging and not to military service is in conflict with the subsequent May 2006 letter opinion of Dr. M.M., the Veteran's VA doctor, who addressed the aging issue when he opined that the extent of the Veteran's disease was more advanced than in the typical patient of the Veteran's age.  

Therefore, on remand the RO/AMC shall first determine whether the Veteran was in ACDUTRA or INACDUTRA duty status in July 1995 (when the first evidence of a spinal disc bulge appears in the file) and in December 2001 (when the first evidence of cervical spine stenosis appears in the file).  Thereafter, the RO/AMC shall schedule the Veteran for a VA examination and medical opinion to resolve the conflict in the evidence whether the Veteran's lumbar spine and cervical spine disorders are due to aging or were incurred or aggravated by service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA or to an injury during a period of INACDUTRA).

Concerning the Veteran's claim for service connection for a left shoulder disorder, he contends in his written submissions and oral testimony that he pulled or injured the shoulder on May 16, 1987, while on Reserve duty, when he was unloading a truck or lifting something, apparently during a training exercise.  The Board notes that duty in 1987 fell between his two periods of active duty.  According to the Veteran's signed statement of June 2005, at that time he was stationed at Fort McClellan, Alabama, and attached to the 109th Evacuation Hospital Unit.  The Board's review of the claims file failed to uncover any 1987 service treatment record detailing an injury to the left shoulder.

However, service treatment records dated in May 1976, during the Veteran's first period of active duty, revealed that the Veteran hurt his left shoulder during a baseball game.  Assessment was a slight muscle spasm or strain and a possible rotator cuff tear.

During a May 2005 VA examination, diagnosis was degenerative joint disease of the left shoulder with decreased range of motion and mild impairment.  However, in a VA examination two months later, a different VA examiner diagnosed mild chronic strain in the left shoulder and opined that it was as likely as not that some of the discomfort and strain in the left shoulder was related to the Veteran's cervical spinal stenosis.  The Board finds no conflict between these VA examinations since X-ray studies of the left shoulder were normal.  The July 2005 diagnosis meshes with the remainder of the medical evidence in the file and simply corrects any misdiagnosis of the left shoulder found in the May 2005 VA examination.  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

While the July 2005 VA examiner opined that some of the Veteran's left shoulder strain was as likely as not related to his cervical spinal stenosis, service connection has not yet been granted for cervical spinal stenosis.  The May 2005 and July 2005 VA examiners never opined whether the left shoulder disorder could be related to service.  Therefore, on remand the RO/AMC shall first attempt to obtain any May 1987 record of treatment of a left shoulder injury while the Veteran was on Reserve duty and then determine whether the Veteran was in ACDUTRA or INACDUTRA duty status in May 1987.  Thereafter, the RO/AMC shall schedule the Veteran for a VA examination and medical opinion to confirm whether the left shoulder disorder was caused by or aggravated by the cervical spinal stenosis or is otherwise related to service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA or to an injury during a period of INACDUTRA).

Concerning the Veteran's claim for service connection for a bilateral knee disorder, he contends in his written submissions and oral testimony that in service he constantly jumped out of trucks and fell to the ground as part of his training.  He also said that he injured his knees while on active duty in 1975, and injured his left knee in 1983 while moving a dolly set weighing several hundred pounds during National Guard training to set up a field hospital.  

Service treatment records show that the Veteran was seen numerous times for complaints of bilateral knee pain during his first period of active duty.  A June 1976 record noted that the Veteran stated his knee pain began two weeks before after a 12-mile road march.  After a normal examination, assessment was knee strain.  An August 1976 record noted a complaint of bilateral knee pain for four months with the pain greater with running and climbing stairs.  Assessment was moderate chondromalacia with effusion and possible prepatellar bursitis.  October 1976 records noted an assessment of chrondromalacia patella and questionable chondromalacia.  In November 1976 the right knee was swollen and tender and mild chondromalacia patellar was assessed.  A January 1977 record noted that the Veteran's knees hurt constantly, especially with wearing boots.  February and March 1977 service treatment records showed no significant abnormalities during an examination and X-ray studies within normal limits with the Veteran having no significant injury and apparently normal knees.  June and July 1977 service treatment records showed no significant orthopedic disease, nothing significant on X-ray studies, and an assessment of bilateral knee pain.  

No knee abnormality was noted on the Veteran's August 1977 discharge examination, but on his contemporary report of medical history the Veteran wrote that he had been having constant and severe knee pain in both knees almost every day for two years, that he could hardly walk at times, and that his pain worsened if he wore boots.  The examiner noted no significant orthopedic disease was found after evaluation by two separate hospitals.  

Before actual discharge in January 1978, the Veteran was seen several more times for complaints of bilateral knee pain during that first period of active duty.  An August 1977 record showed a normal knee examination and a September 1977 record showed an assessment of chondromalacia.  October 1977 records showed continued treatment and assessments of bilateral knee pain and chronic chondromalacia.  

Service treatment records also include numerous physical profile records which show that, between October 1976 and November 1977, the Veteran was given limited duty on several occasions for his knee condition.  

A May 1983 National Guard treatment record noted an injury to the left knee while the Veteran was moving a dolly.  No swelling was noted though some pain was noted on movement and touch.  The Veteran was treated with an Ace bandage and Tylenol and returned to duty.  There is no indication in the record whether the Veteran was performing ACDUTRA or INACDUTRA at the time of his left knee injury.

Post-service, the Veteran underwent a VA examination in May 2005, but no diagnosis for the bilateral knees was given.  Two months later, the Veteran underwent another VA examination in July 2005.  The Veteran told the examiner that a doctor told him he had problems with his patella tendon and had told him to wear support on his knees for his patella tendon.  He denied any knee surgery, but did wear elastic supports over his kneecaps and used a cane.  Diagnosis was mild chronic strain in both knees treated with patella support.  

An August 2005 VA physical therapy record noted the Veteran fell recently after a knee "gave away" on him.  

A November 2005 VA MRI scan of the left knee showed mild degenerative cartilage changes of the posterior patella, degenerative signal intensity in the lateral meniscus, and fluid interposed between intact bands of the anterior cruciate ligament (ACL) perhaps reflecting a chronic partial tear.

A December 2005 VA MRI scan of the right knee showed mild osteoarthrosis change.

Therefore, on remand the RO/AMC shall first attempt to determine whether the Veteran was in ACDUTRA or INACDUTRA duty status in May 1983, when he complained of a knee injury while moving a dolly.  The Board notes that the May 2005 VA examiner failed to diagnose any knee disorder while the July 2005 VA examiner diagnosed a mild strain in both knees without explaining previous medical evidence of chondromalacia and whether or when such a knee disorder had resolved.  Moreover, more recent medical evidence in the claims file indicates that both of the Veteran's knees now contain degenerative changes.  Therefore, the RO/AMC shall schedule the Veteran for a VA examination and medical opinion to determine if the Veteran has a current bilateral knee disability and, if so, whether such is related to service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA or to an injury during a period of INACDUTRA).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's U.S. Army Reserve service treatment records and all of his service personnel records, including a breakdown of any periods of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA), through official channels or from any other appropriate source.  These records should be associated with the claims file.  If there are no additional service treatment records or service personnel records, documentation used in making those determinations should be set forth in the claims file.

2.  After receipt of the requested information, the RO/AMC shall determine whether the Veteran was in ACDUTRA or INACDUTRA duty status in May 1983 (when he complained of a knee injury while moving a dolly); in May 1987 (when he complained of a left shoulder injury); in July 1995 (when the first evidence of a spinal disc bulge appears in the file); and in December 2001 (when the first evidence of cervical spine stenosis appears in the file).

3.  Thereafter, the RO/AMC shall schedule the Veteran for appropriate examinations of his claims for service connection for a lumbar, cervical spine, left shoulder, and bilateral knee disorder.  The claims file must be made available to and reviewed by each selected examiner.  All necessary tests and studies shall be conducted.  The appropriate examiner shall address the following opinion requests:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar strain and lumbar disc disease were incurred or aggravated by the Veteran's service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA or to an injury during a period of INACDUTRA) or whether his lumbar strain and lumbar disc disease are due to aging.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spinal stenosis and chronic neck strain were incurred or aggravated by the Veteran's service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA or to an injury during a period of INACDUTRA) or whether his cervical spinal stenosis and chronic neck strain are due to aging.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's mild chronic strain of the left shoulder was caused or aggravated by his cervical spinal stenosis or was incurred or aggravated by service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA or to an injury during a period of INACDUTRA); and

(d)  Whether the Veteran has a current bilateral knee disorder and, if so, whether such was at least as likely as not (50 percent probability or greater) incurred or aggravated by service (due to an injury or disease during the Veteran's periods of active duty or ACDUTRA or to an injury during a period of INACDUTRA).

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that each examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions.

4.  The RO/AMC will then readjudicate the Veteran's claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE FOLLOWING PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


